 

 

Picture 7 [uhs-20140930ex1012c42f1g1.jpg]

 

Personal and Confidential

 

 

Date:October 13, 2014

 

To:Tim Kuck 



 

SUBJECT: Mutual Termination Agreement and Release

 

This Mutual Termination Agreement and Release (“Agreement and Release”) between
Universal Hospital Services, Inc. (hereinafter “UHS”) and you relates to your
termination from employment with UHS, which will be effective on November 1,
2014 (“Termination Date”).  The purpose of this Agreement and Release is to set
forth the terms of your separation from employment with UHS.

 

1.



Regular Separation Terms 

 

In connection with your employment termination, you have the following rights
and options:

 

a.



Salary.  You will receive your current base pay through the Termination Date, in
accordance with UHS’ normal payroll practices. 

 

b.



PTO.  You will receive a lump sum payment for your accrued and unused PTO
balance as of your Termination Date.  This amount will be paid on or about
November 14, 2014 and is subject to all applicable withholding deductions.

 

c.



Medical and Dental Coverage.  Effective the first day of the month following
your Termination Date, you may elect at your expense to continue group health
and dental benefits through the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for a period of up to 18 months, to the extent you are eligible,
subject to the Enhanced Separation Terms below. You will separately receive the
appropriate COBRA application form and rates from Optum Health Financial
Corporation within 30 days of your Termination Date. You may contact Optum
directly at 800-588-2020.

 

d.



Life Insurance.  Your company-paid life insurance remains in effect after your
Termination Date until the end of that month.  Effective the first day of the
month following your Termination Date, you may elect at your expense to continue
such life insurance by paying premiums yourself directly to Optum. 

 

 



IND  - 052209Confidential Mutual Termination Agreement and Release

1

--------------------------------------------------------------------------------

 

 

e.



Disability Insurance.  Your short-term and long-term disability benefits end at
midnight on your Termination Date.  No conversion to an individual policy is
provided for either coverage.

 

f.



Long Term Savings Plan.  If you are a participant in the Long Term Savings Plan,
your active participation in that Plan will end on your Termination Date. 
Within 60 days from your Termination Date, you will receive a termination packet
from Fidelity, which provides detailed information with regard to your
account.  You may also contact Fidelity directly at 800-835-5097.  You have
access to your account 24 hours a day at www.401k.com for automated transactions
or to request a distribution.  We encourage you to seek competent tax advice to
fully understand the tax consequences applicable to your distribution options.

 

g.



Pension.  If you are eligible for pension benefits under the UHS Employee’s
Pension Plan, your pension benefit information will be sent to you within 60
days from your Termination Date.  

 

2.



Enhanced Separation Benefits 

 

If you sign and return this Agreement and Release and you do not rescind or
breach this Agreement and Release, UHS will provide you with the following
additional payments and benefits, which exceed the nature and scope of those to
which you would otherwise be entitled and which you acknowledge and agree
constitute adequate consideration for your promises herein.  The process for
accepting and rescinding the terms of this Agreement and Release is set forth in
sections 4 and 5 below.

 

a.



Severance Pay.  Under the terms of the UHS Severance Plan, you will receive
$331,844.98 representing 52 weeks of severance pay at your current base pay.  
 Such amount will be paid out of payroll on a bi-weekly basis and is subject to
applicable withholding deductions.  UHS will begin making such payments as soon
as practicable following the effectiveness of the release described in section 3
below. 

b.



Incentive Pay.  Under the terms of the UHS Executive Severance Plan, you will
receive $232,290.80.  Such incentive payment will be payable in 2015 at the time
annual incentive payments are paid to other UHS executives, but in no event
later than April 17, 2015.

c.



Medical and Dental Premiums.    As noted above, you may elect at your expense to
continue group health and dental benefits under COBRA for up to 18 months to the
extent that you are eligible.  UHS will pay you $14,400 in a lump sum, which is
equivalent to 12 months of COBRA continuation coverage and is subject to
applicable withholding deductions.  UHS will make such payment as soon as
practicable following the effectiveness of the release described in section 3
below.  This one-time lump sum payment is a separate payment from the severance
pay described in Section 2(a) above and is intended to be exempt from Code
Section 409A under the short-term deferral rule.

 

d.



Outplacement Assistance.  Career transition and planning services will be
provided through Challenger, Gray & Christmas and paid for by UHS at the
twelve-month Professional Management Services level, provided you execute this
Agreement and Release without rescission.  Such services must be completed
within 12 months 



IND  - 052209Confidential Mutual Termination Agreement and Release

2

--------------------------------------------------------------------------------

 

 

following your Termination Date.  Contact Challenger, Gray & Christmas at
312-332-5790 for more information on career transition services.

 

e.



Deductions.  Normal deductions which UHS is obligated by law to deduct, or which
UHS in good faith believes it is obligated by law to deduct, will be deducted by
UHS from any payments made or to be made by UHS under this Agreement and
Release.

 

3.



Release of Claims

 

In exchange for receiving payments and other consideration as described, you
agree on your own behalf and on behalf of anyone claiming rights through you, to
fully and finally release, waive and forever discharge UHS, its affiliates,
successors, past and present officers, directors, committees, employees,
insurers, agents, attorneys, associates and employee benefit plans (collectively
“Released Parties”) from all claims, demands or causes of action arising out of
facts or occurrences before and as of the date of this Agreement and Release,
whether known or unknown to you; however, you are not prohibited from pursuing
claims for any employee benefit vested and accrued in your favor as of your
Termination Date. 

 

You agree that this Agreement and Release is intended to be broadly construed so
as to resolve any pending and potential disputes between you and the Released
Parties that you have up to the date of your acceptance of this Agreement and
Release, whether such disputes are known or unknown to you, including, but not
limited to, claims based on express or implied contract; any administrative
agency action or proceeding to the extent allowed by law; any action arising in
tort, including, but not limited to interference with contractual or business
relationships, breach of fiduciary duty, promissory or equitable estoppel,
invasion of privacy, libel, slander, defamation, intentional infliction of
emotional distress, or negligence; any or all claims for wrongful discharge,
breach of a covenant of good faith and fair dealing; and any and all claims
including but not limited to those based on the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Title VII of the Civil Rights
Act, the Civil Rights Act of 1991, the Employment Retirement Income Security
Act, the Family and Medical Leave Act, the Americans With Disabilities Act, the
State of Minnesota Human Rights Act,  other applicable state human rights laws
and any other applicable federal, state, local or foreign  law, regulation,
ordinance or order.  The above release of claims does not include any claims
that the law does not allow to be waived or any claims that may arise after the
date you sign this Agreement and Release, nor does it prohibit you from filing
any charge or complaint with, or participating in any investigation or
proceeding conducted by, the Equal Employment Opportunity Commission
(“EEOC”).  Notwithstanding the foregoing, you release and waive any right you
may have to obtain monetary relief or compensation awarded by the EEOC.  You
further agree to not voluntarily assist or participate in any lawsuits brought
by other individuals against UHS, unless such assistance is requested by UHS.





IND  - 052209Confidential Mutual Termination Agreement and Release

3

--------------------------------------------------------------------------------

 

 



 

4.Acceptance of this Agreement and Release

 

You acknowledge that, before signing this Agreement and Release, you were given
a period of at least 21 days from the date of receipt of this Agreement and
Release to consider it.  To accept the terms of this Agreement and Release, you
must sign and date it within the 21-day consideration period or by the end of
the workday on your Termination Date, whichever is later.  You may not sign this
Agreement and Release before your Termination Date.  After you have signed and
dated this Agreement and Release, you must send or return it to UHS by hand or
by mail within the 21-day period that you have to consider it.  Any changes to
this Agreement and Release whether material or not will not restart the running
of the 21-day period. 

 

To accept this Agreement and Release, sign and return it to Bob Creviston, Chief
Human Resources Officer,  Universal Hospital Services, Inc., 6625 West 78th
Street, Suite 300, Minneapolis, MN 55439

 

If you choose to return this Agreement and Release by mail, it must be properly
addressed and postmarked within the 21-day consideration period and sent by
certified mail, return receipt requested, first-class postage prepaid.

 

If you sign this Agreement and Release before the end of the 21-day
consideration period, it will be your voluntary decision to do so because you
have decided that you do not need any additional time to decide whether to sign
it.   You waive any right you might have to additional time beyond the 21-day
consideration period within which to consider this Agreement and Release.

 

You have been advised by UHS to consult with an attorney before signing this
Agreement and Release and this sentence constitutes such advice in writing.

 

5.



Rescission of this Agreement and Release 

 

At any time for a period of 15 days after you have signed this Agreement and
Release (not counting the day you signed it), you may rescind it.  This
Agreement and Release will not become effective or enforceable until the 15-day
rescission period has expired without you rescinding it.  To rescind your
acceptance, you must send by mail or hand-deliver a written, signed statement of
rescission of your acceptance to UHS within the 15-day rescission period. Any
statement of recession of acceptance must be directed to Bob Creviston,  Chief
Human Resources Officer, Universal Hospital Services, Inc., 6625 West 78th
Street, Suite 300, Minneapolis, MN 55439.  If you choose to return it by mail,
it must be properly addressed and postmarked within 15 days after you signed the
Agreement and Release and sent by certified mail, return receipt requested,
first-class postage prepaid.

 

 

6.Outstanding Obligations

 

You agree that before your Termination Date, you will satisfy all outstanding
personal obligations associated with your employment with UHS, including, but
not limited to,



IND  - 052209Confidential Mutual Termination Agreement and Release

4

--------------------------------------------------------------------------------

 

 

outstanding expense reports and travel advances, and the balance on any company
credit card you hold.

 

Before the end of your Termination Date, unless otherwise agreed to, you must
return to UHS all company property, including without limitation, any cellular
telephone, pagers, PDA, laptops, all computer equipment, diskettes, books and
marketing material, reference material, notes, documents, customer and vendor
information, keys, security cards, files and any proprietary and/or confidential
information, including but not limited to confidential information relating to
customer lists, employees, pricing for products and services and strategic
planning information.  You must also purge all information and data relating to
UHS from any home or personal computer or other electronic device, without
retaining any copies of such information or data and you agree upon request to
sign and return the attached Acknowledgment of Returned Property after your
Termination Date.

 

7.



Confidentiality

 

You agree that this Agreement and Release will remain confidential and will not
be disclosed except to your spouse, financial advisor, legal counsel or to a
prospective employer, who should be advised only on a need to know basis, or as
may be required by law or in any legal proceeding to enforce your rights
hereunder.

 

8.



Cooperation

 

You agree to be available to UHS, and any attorneys or agents acting on UHS’
behalf, and to cooperate in good faith with UHS, concerning any litigation or
administrative claims or investigations that involve UHS and arise out of any
incidents that occurred during your employment of which you have knowledge.

 

You agree not to incur, as an employee, any additional business expenses
relating to UHS after your last day of being actively at work.  UHS agrees to
reimburse you for those out of pocket business expenses relating to UHS, which
you incurred on or before your last day of being actively at work, for which you
have not been reimbursed to date, in accordance with UHS’ standard expense
reimbursement policies and procedures.

 

You agree not to make, confirm or cause or attempt to cause any other person to
make or confirm, any written or oral information about UHS, which is disparaging
about UHS or which in any way reflects negatively upon UHS.  Similarly, UHS will
not make, confirm or cause or attempt to cause any other person to make or
confirm, any written or oral information about you, which is disparaging about
you or which in any way reflects negatively upon you. 

 

You agree that, for a period of one year after the severance payments end, you
will not directly or indirectly influence or advise any person who is or shall
be employed by or in the service of UHS to leave or decline such employment or
service to compete with UHS or to enter into employment or service of any
competitor of UHS.





IND  - 052209Confidential Mutual Termination Agreement and Release

5

--------------------------------------------------------------------------------

 

 



 

9.



Entire Agreement, Governing Law and Construction

 

This Agreement and Release contain the entire agreement between you and UHS
concerning your separation from employment, severance and release of all claims;
however, you and UHS agree that your obligations under the UHS Confidentiality
and Non Competitions Agreements you have signed will remain in full force and
effect.  You may not assign this Agreement and Release, in whole or in part,
without the prior written consent of UHS.  This Agreement and Release may not be
changed, except in a writing that details the change and is signed by both you
and UHS.

 

This Agreement and Release will be governed and enforced solely under the laws
of the State of Minnesota, without giving effect to the conflicts of law
principles thereof.  If any portion of this Agreement and Release is deemed to
be invalid or unenforceable, that portion will be deemed omitted and the
remainder of this Agreement and Release will remaining effect. 

 

 

10.



Remedies for Breach

 

If you breach or challenge the enforceability of this Agreement and Release and
do not prevail, you agree to reimburse UHS for any monetary consideration
received by you pursuant to this Agreement and Release and you agree to pay the
reasonable attorneys’ fees and costs that UHS incurs in enforcing this Agreement
and Release; provided, however, that this provision has no applicability to
claims that cannot be waived under the Age Discrimination in Employment Act,
including the right to challenge whether this Agreement and Release constitutes
a knowing and voluntary waiver of claims within the meaning of the Act. 
Similarly, if UHS breaches or challenges the enforceability of this Agreement
and Release and does not prevail, it agrees to pay the reasonable attorneys’
fees and costs that you incur in enforcing this Agreement and Release.

 

11.



Acknowledgement 

 

By my signature below, I acknowledge and certify that:

 

a.I  have read and understand all of the terms of this Agreement and Release and
do not rely on any representation or statement, written or oral, not set forth
in this Agreement and Release; specifically I understand that this Agreement and
Release includes a waiver and release of legal rights I may have;

 

b.I have had a reasonable period of time to consider this Agreement and Release;

 

c.I am signing this Agreement and Release knowingly and voluntarily and without
pressure, and after having given the matter full and careful consideration;

 

d.I have been advised to consult with an attorney of my choosing before signing
this Agreement and Release and I have had the opportunity to do so;

 





IND  - 052209Confidential Mutual Termination Agreement and Release

6

--------------------------------------------------------------------------------

 

 

e.I have the right to consider the terms of this Agreement and Release for at
least 21 days and if I take fewer than 21 days to review this Agreement and
Release, I hereby waive any and all rights to the balance of the 21 day review
period;

 

f.I have the right to revoke this Agreement and Release within 15 days after
signing it, by providing written notice of revocation directed to Bob Creviston,
 Chief Human Resources Officer, Universal Hospital Services, Inc., 6625 West
78th Street, Suite 300, Minneapolis, MN 55439.  If I revoke this Agreement and
Release during this 15-day period, it becomes null and void in its entirety; and

 

a.



This Agreement and Release is not effective if it is signed before my
Termination   Date.  

 

 

 

If you accept this Agreement and Release, please sign both copies, then return
both signed original copies to Bob Creviston,  Chief Human Resources Officer,
Universal Hospital Services, Inc., 6625 West 78th Street, Suite 300,
Minneapolis, MN 55439 for countersignature.  We will send you a fully executed
original for your records.

 

 

 

 

 

 

 

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Gary D. Blackford

 

/s/ Timothy W. Kuck

 

 

 

 

 

 

 

 

 

 

Date:

November 1, 2014

 

Date:

November 1, 2014

 



IND  - 052209Confidential Mutual Termination Agreement and Release

7

--------------------------------------------------------------------------------